Case 1:21-cv-21492-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA




  UNIVERSITY OF MIAMI,
                                                                 Civil Action No.
                                Plaintiff,

         v.


  TASSILI LIFE SCIENCES CORP.,

                                Defendant.

  _________________________________________/

                                             COMPLAINT

         Plaintiff, University of Miami (the “University”), by its undersigned attorneys, for its

  complaint against Defendant, Tassili Life Sciences Corp. (“Defendant”), alleges as follows:

                                    NATURE OF THE ACTION

       1.        The University brings this action against Defendant for breach of contract and

  unjust enrichment arising under the laws of Florida.

                                 PARTIES AND JURISDICTION

       2.        Plaintiff, the University, is a not-for-profit corporation with its principal place of

  business at 1320 S. Dixie Highway, Suite 1200, Coral Gables, Florida 33146. The University is a

  private educational and research institution recognized throughout the world.

       3.        Upon information and belief, Defendant is a corporate body formed under the

  Ontario Business Corporations Act, with a registered office located at 200-366 Bay St., Toronto,

  Ontario M5H 4B2. Defendant is a company that produces therapeutics and medicines to treat mild

  traumatic brain injuries and post-traumatic stress disorder.

       4.        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332, because
                                                  -1-
Case 1:21-cv-21492-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 2 of 5




  the parties are diverse and the amount in controversy exceeds $75,000.

        5.       Venue is proper in this judicial district because Defendant has consented through

  contractual agreement to venue in this Court. Moreover, venue is proper in this judicial district

  pursuant to 28 U.S.C. § 1391 (b) and (c).

        6.       This Court has personal jurisdiction over Defendant because Defendant has

  consented through contractual agreement to in personam jurisdiction in this Court. Further, this

  Court has personal jurisdiction over Defendant because Defendant pursued business in Florida and

  breached the Agreement in Florida by failing to make payments to the University.


                                     GENERAL ALLEGATIONS

        7.       The University is a private research institution with over 17,000 students from

  around the world.

        8.       In January 2020, the University entered into a Collaborative Research Agreement

  (the “Agreement”) with Defendant to collaborate in pre-clinical research initiatives relating to the

  effectiveness of certain products in treating mild traumatic brain injuries and post-traumatic stress

  disorder (the “Project”). A copy of the Agreement is attached hereto as Exhibit 1.


        9.       The University designated a project manager in charge of directing, managing

  developing and coordinating the Project. Ex.1.

      10.        Throughout the term of the Agreement, the University provided Defendant with

  periodic reports relating to the Project.

      11.        Attached as Exhibit B to the Agreement is a schedule of payments for the Project,

  to which both parties agreed.




                                                   -2-
Case 1:21-cv-21492-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 3 of 5




      12.         The total agreed amount for the Project was $1,624,476.00, broken down into five

  payments of $324,895.20 each -- the first payment due within 60 days of execution of the

  Agreement, and each additional payment to be made every three months afterward. Ex. 1.

      13.         To date, the University has only received the first payment due under the agreed

  payment schedule.

      14.         The University currently is owed four more payments, for a total of $1,299,580.80.

      15.         The University has expended significant sums performing the research

  contemplated in the Agreement.

      16.         The University has made demand for payment on Defendant on numerous

  occasions and the Defendant has refused to make the payments required under the Agreement.

      17.         As a result of Defendant’s actions, the University has been damaged in the amount

  of $1,299,580.80.

      18.         In addition, as a result of Defendant’s actions, Defendant has been unjustly

  enriched.

                                   COUNT I – BREACH OF CONTRACT

      19.         The University repeats and reincorporates the allegations contained in Paragraphs

  1 through 17 as if fully set forth herein.

      20.         The University and Defendant, for good and valuable consideration, entered into

  the Agreement, which is a valid and enforceable contract for the performance of research services

  in exchange for money payments.

      21.         As part of the Agreement, Defendant agreed to pay the University a total of

  $1,624,476.00. Ex. 1

      22.         The Agreement included a payment schedule that broke down the total amount into

  five payments of $324,895.20 each. Ex. 1.
                                                  -3-
Case 1:21-cv-21492-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 4 of 5




      23.         The University has performed the research services contemplated in the Agreement

  and has incurred significant expenses performing these services.

      24.         To date, Defendant has made only one of the payments due to the University.

      25.         As a result, the University has suffered damages in the amount of $1,299,580.80.

          WHEREFORE, Plaintiff, University, requests entry of judgment against Defendant in the

  amount of $1,299,580.80 as compensatory damages for Defendant’s breach of contract, attorneys’

  fees to the fullest extent permitted by law, the costs of the action and such other relief as this Court

  deems appropriate.

                               COUNT II – UNJUST ENRICHMENT

      26.         The University repeats and reincorporates the allegations contained in Paragraphs

  1 through 15 and 18 as if fully set forth herein.

      27.         The University has performed the research services contemplated in the

  Agreement.

      28.         The University’s project manager met with Defendant periodically throughout the

  term of the Agreement to provide the Defendant with status updates on the research.

      29.         The Defendant has voluntarily accepted and retained the benefit of this ongoing

  research.

      30.         Nevertheless, the Defendant has refused to pay the University for the reasonable

  value of the work that it has performed for Defendant.

      31.         As a result, the University has suffered damages in the amount of $1,299,580.80.

          WHEREFORE, Plaintiff, University, requests entry of judgment against Defendant in the

  amount of $1,299,580.80, attorneys’ fees to the fullest extent permitted by law, the costs of the

  action and such other relief as this Court deems appropriate.


                                                      -4-
Case 1:21-cv-21492-XXXX Document 1 Entered on FLSD Docket 04/16/2021 Page 5 of 5




  Dated: April 16, 2021


                               Respectfully submitted,


                               s/ Eric D. Isicoff
                                  Eric D. Isicoff
                                  Fla. Bar No. 372201
                                  Isicoff@irlaw.com
                                  Carolina A. Latour
                                  Florida Bar No. 32412
                                  Latour@irlaw.com

                                 ISICOFF RAGATZ
                                 601 Brickell Key Drive
                                 Suite 750
                                 Miami, Florida 33131
                                 Tel.: (305) 373-3232
                                 Fax: (305) 373-3233
                                 Attorneys for Plaintiff, University of Miami




                                        -5-
